DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, Species 1, Figures 1-1A, claims 1-6 in the reply filed on 1/21/2021 is acknowledged.  The traversal is on the ground(s) that it should be no undue burden on the Examiner to consider all claims in the single application.  This is not found persuasive because searching other Group/Species require additional search and/or consideration in other areas, class/subclass.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitamura et al. [US 7,701,319 B2.]
Kitamura et al. discloses an inductor [figure 2] to be mounted on a substrate, the inductor comprising a coil structure [12] including: 

- a first metal layer formed in one of the plurality of layers [12, 13, 14]; 
- a second metal layer [12, 13, 14] formed in the plurality of layers, wherein the first metal layer and the second metal layer are continuous metal layers; 
- at least one intermediate metal layer [12, 13, 14], wherein the at least one intermediate metal layer is a patterned metal layer and formed between the first and second metal layer; and 
a plurality of vias [12, 13, 14] connected to the first metal layer and the at least one intermediate metal layer and connected to the second metal layer and the at least one intermediate metal layer, wherein the first metal layer, the vias, the at least one intermediate metal layer, and the second metal layer form an extension path which extends in a counterclockwise spiral mode, and the extension path has a starting point on the first metal layer [figure 2.]
Kitamura et al. further discloses the vias and the metal layers formed in the plurality of layers by conductive materials [figures 5-6.]
Kitamura et al. discloses the instant claimed invention except for the specific of the layers.
The specific use of the dielectric material for the plurality of layers would have been an obvious design consideration based on the intended applications and/or environments uses [ceramic layers could be used as dielectric layers.]
Regarding claims 2-6, Kitamura et al. further discloses different length, width, spacing and thickness of the metal layers [figures 7-8.]


Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN T NGUYEN whose telephone number is (571)272-1996.  The examiner can normally be reached on Mon - Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 
/TUYEN T NGUYEN/Primary Examiner, Art Unit 2837